DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,020,658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a system comprising a processor configured to:	a hardware processor configured to:
	provide a first command to a user computing system in communication with the application test system, wherein the user computing system is configured to execute the application;
	trigger a timer associated with providing the first command to the user computing system;
	receive a first output signal from the user computing system;
	convert the first output signal to a first set of pixels corresponding to a first frame of an animation generated by the application;
	decode a first subset of pixels to obtain first embedded data that is embedded in the first frame of the animation;
	determine that the first embedded data identifies an occurrence of a first event triggered at least in part by the execution of the first command provided to the user computing system; and
	determine a first event latency based at least in part on a difference between when the first embedded data that identifies the occurrence of the first event is obtained and when the timer is triggered.	As in the parent application, the prior art is silent on the claimed invention utilizing the subset of pixels storing embedded data and determining whether the embedded data includes a stop condition. While stop conditions embedded in images have been taught previously, there is no suggestion to decode a first subset of pixels to obtain embedded data that is embedded in the first frame of the animation and determine the embedded data identifies an occurrence of a first event triggered at least in part by the execution of the first command provided to the user computing system and determine a first event latency based at least in part on a difference between when the first embedded data that identifies the occurrence of the first event is obtained and when the timer is triggered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715